         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
____
                                    :                Civil Action No. 19-7283 (FLW)(TJB)
PRIME HOOKAH, INC.,                 :
                                    :                              OPINION
                        Plaintiff,  :
                                    :
     v.                             :
                                    :
MK DISTRIBUTORS, INC.,              :
URV ASHIBEN PATEL, KING GT, INC; :
RASHID AZEEM;                       :
CHAUDHARY QASIM LATIF;              :
TANVEER SYED SHAH                   :
                        Defendants. :
___________________________________ :

WOLFSON, United States District Chief Judge:

       This matter comes before the Court on a Motion by defendants MK Distributors, Inc. (“MK

Distributors”); King Gt, Inc. (“King GT”); Rashid Azeem (“Azeem”); Chaudhary Qasim Latif

(“Latif”); Urv Ashiben Patel (“Patel”); and Tanveer Syed Shah              (“Shah”) (collectively,

“Defendants”), pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6), to

dismiss the action initiated by Plaintiff Prime Hookah, Inc. (“Plaintiff” or “Prime Hookah”), or, in

the alternative, transfer the case to the United States District Court for the District of

Massachusetts. For the following reasons, Defendants’ motion to transfer is granted pursuant to

28 U.S.C. § 1404(a) and this matter is transferred to the District of Massachusetts.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In addressing Defendants’ Motion to Dismiss, this Court must accept the allegations from

Plaintiff’s Complaint as true. See Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir.

2003); Dayhoff, Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996). Thus, the facts recited

below are taken from the Complaint and do not represent this Court’s factual findings.



                                                 1
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 2 of 15



       The instant case involves federal trademark infringement and unfair competition claims.

Plaintiff, Prime Hookah, is a New Jersey corporation which sells hookah-related charcoal products

throughout the United States. Compl. ¶19. Prime Hookah is the owner of the “DUD” Trademark,

serial number 87498220, registered with the United State patent and Trademark Office on June

20, 2017. Id. at ¶¶19, 21-22.

       Plaintiff alleges that Defendants sell counterfeit DUD products via their online website,

and at tradeshows in New Jersey. Id. ¶¶13-14,17. In May 2018, Dani Jajati (“Jajati”), a Prime

Hookah representative, and Eli Robin (“Robin”), attended the Champs Trade Show in New Jersey

and allegedly discovered defendant MK Distributors, a Massachusetts corporation, selling

counterfeit DUD products. 1 See ECF No 44-2, Certification of Dani Jajati (“Jajati Cert.”), ¶¶2-4;

ECF No. 44-3, Certification of Eli Robin (“Robin Cert”), ¶2. Jajati informed the MK Distributors

representatives that he owned the trademark to the DUD products, and the representatives

purportedly represented that MK Distributors would cease selling the infringing products, and

immediately left the tradeshow. Jajati Cert. ¶7-8.

        Nonetheless, however, MK Distributors allegedly continued to sell counterfeit DUD

products on their website. Compl. ¶25. As a result, in August 2018 and October 2018, Plaintiff


1
        This incident is not specifically described in Plaintiff’s Complaint, which merely alleges
that “Defendant MK during their course of business have attended numerous tradeshows in NJ
including the Champs Trade show.” Compl. ¶17. In opposition to the instant Motion, Plaintiff
proffered declarations from two witnesses who allegedly observed MK Distributors selling the
infringing products at the Champs Trade Show. See generally Jajati Cert.; Robin Cert. In response,
Defendants submit a certification from Urvashiben Patel, the owner and president of MK
Distributors. See generally ECF No. 41-4, Declaration Urv Ashiben Patel (“Patel Decl”). Patel
avers that neither he nor any other representatives for MK Distributors attended any tradeshows in
New Jersey, including the Champs Trade show. Id. at ¶ 20. The Court does not resolve that factual
dispute on the instant motion to dismiss and takes Plaintiff’s version of events as true. Aetna, Inc.
v. Jones, No. 06-2245, 2007 WL 266423, at *2 (E.D. Pa. Jan. 24, 2007)(“When reviewing a motion
to dismiss for improper venue, a court must likewise accept the plaintiff's allegations as true and
must draw all reasonable inferences and resolve all factual disputes in the plaintiff's favor.”).
                                                 2
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 3 of 15



mailed letters to MK Distributors requesting that the entity cease and desist all advertising and

selling of DUD products. Id. at ¶¶26-30. Plaintiff contacted Patel, MK Distributor’s president

and owner, who allegedly acknowledged receipt of the letters, and claimed that MK Distributors

had returned its entire inventory of the counterfeit products to King GT. Id. However, Patel

purportedly later acknowledged to Plaintiff that he had not returned MK Distributors’ outstanding

inventory, but, in fact, sold it. Id. at ¶31.

        Additionally, Plaintiff alleges that in Fall 2019, Robin attempted to broker a sale of the

allegedly infringing DUD products from MK Distributors to ship to New Jersey. Robin Cert. at

¶8. Robin avers that MK Distributors expressed a willingness to sell the infringing products to

him in New Jersey, but was concerned that they might be damaged during the shipping process.

Id. The sale was never effectuated.

        Plaintiff alleges that MK Distributors purchased the allegedly infringing products from

defendant King GT, another Massachusetts-based entity. Id. at ¶¶25, 6. Defendant Azeem is the

registered agent for King GT, and allegedly operates the business; Azeem is also a Massachusetts

resident. Id. at ¶6. Defendants Latif and Shah are, respectively, the president and vice-president

of King GT, and are also Massachusetts residents. ECF No. 41-3, Declaration of Chaudhary Qasim

Latif (“Latif Decl.”), ¶1; ECF No. 41-5, Declaration of Tanveer Syed Shah (“Shah Decl.”), ¶1.

Allegedly, King GT advertised, and continues to advertise, DUD products on the company’s

website. Compl. at ¶32.




                                                3
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 4 of 15



        Furthermore, Plaintiff alleges that counterfeit DUD products were discovered at a

“Smokeez Smoke Shop” in Rhode Island, and Plaintiff suspects that Defendants supplied those

products as well. 2 Jajati Decl. at 1¶6.; Pl. Br. at 6.

        Subsequently, on February 28, 2019, Plaintiff filed the instant Complaint alleging

violations of the Lanham Act, 15 U.S.C. § 1051, as well as violations of New Jersey common law

of trademark infringement and unfair competition . Compl. ¶¶ 37-92. Defendants filed the instant

motion to dismiss, or in the alternative, to transfer. Plaintiff opposes the motion and also seeks a

preliminary injunction restraining Defendants from engaging in the sale of the allegedly infringing

products.

II.     DISCUSSION

        Defendants move to dismiss this matter for, inter alia, lack of personal jurisdiction and

improper venue, or alternatively, seek transfer of venue to the District of Massachusetts. Def. Br.

at 3.

        While “[t]he question of personal jurisdiction, which goes to the court’s power to exercise

control over the parties, is typically decided in advance of venue . . . a court may reverse the normal

order of considering personal jurisdiction and venue.” Leroy v. Great W. United Corp., 443 U.S.

173, 180 (1979). Accordingly, the Court addresses the venue issue first, and because Defendants

have demonstrated that a transfer is appropriate under Section 1404(a), the Court need not reach

the question of whether Defendants are subject to the exercise of personal jurisdiction.




2
   In a supplemental letter, Plaintiff further alleges that another store, King Smoke Shop, which
has locations in Connecticut and Massachusetts, was recently discovered selling many of the
allegedly infringing products, and Shah and Azeem both have ownership interests in King Smoke
Shop. See ECF No. 48, Letter from Plaintiff, dated January 21, 2020.
                                                    4
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 5 of 15



       A district court may transfer any civil action to any district where the action might have

been brought in the interests of justice and for the convenience of the parties and witnesses. 28

U.S.C. § 1404(a). The function of Section 1404(a) is “to prevent the waste of ‘time, energy, and

money’ and to ‘protect litigants, witnesses and the public against unnecessary inconvenience and

expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quoting Cont'l Grain Co. v. The FBL-

585, 364 U.S. 19, 24 (1960)). The burden of establishing that transfer is warranted is borne by the

moving party. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 248 (1981); Ricoh v. Honeywell, Inc.,

817 F. Supp. 473, 480 (D.N.J. 1993). The moving party must show that the proposed alternative

forum is not only adequate, but also more convenient, than the present forum. Jumara v. State

Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

       Three factors guide the Court’s discretion when determining whether to grant a transfer

under Section 1404(a): (1) the convenience of the parties, (2) the convenience of the witnesses,

and (3) the interests of justice. Liggett Grp. Inc. v. R.J. Reynolds Tobacco Co., 102 F. Supp. 2d

518, 526 (D.N.J. 2000) (citing 28 U.S.C. § 1404(a) and Jumara, 55 F.3d at 879 )). These factors

are not exclusive and must be applied on an “individualized analysis . . . made on the unique facts

presented in each case.” Id. at 526-27 (citations omitted). The first two factors have been refined

into a non-exhaustive list of private and public interests that courts should consider. See Jumara,

55 F.3d at 879-80. As set forth below, a balance of the pertinent private and public interests, and

consideration of the interests of justice, indicate that transfer of this matter to the United States

District Court for the District of Massachusetts is appropriate.

           A. The Propriety of the Proposed Venue

       The Court must first determine whether the proposed venue is an appropriate forum. 28

U.S.C. § 1391(a).     Section 1391 provides the guidelines for determining where venue is



                                                  5
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 6 of 15



appropriate. See id. Under Section 1391, venue is proper “in (1) a judicial district where any

defendant resides, if all defendants reside in the same State, (2) a judicial district where a

substantial part of the events or omissions giving rise to the claim occurred ... or (3) a judicial

district in which any defendant may be found, if there is no district in which the action may

otherwise be brought.” 28 U.S.C. § 1391 (b). A defendant that is a corporation is “deemed to

reside in any judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.” 28 U.S.C § 1391(c). If the proposed alternative forum is appropriate, it is then

within the Court’s discretion to transfer the action. Jumara, 55 F.3d at 883.

        Here, there is no dispute that pursuant to Section 1391(b)(1) this litigation could have been

brought in the District of Massachusetts, where all of the Defendants reside. See Compl. at ¶¶ 3-

8. MK Distributors is a Massachusetts corporation with its only office in Woburn, Massachusetts.

See Patel Decl. at ¶1. King GT is a Massachusetts corporation with its only office in North

Dartmouth, Massachusetts. See Azeem Decl. at ¶1; Latif Decl. at ¶1; Shah Decl. at ¶1. Also, all

of the individual defendants reside in Massachusetts. Therefore, the District of Massachusetts is

an appropriate venue.

            B. Convenience of the Proposed Venue

                    1. The Private Interests Weigh in Favor of Transfer.

        Under Section 1404(a), a court should consider the following private factors:

        (1) plaintiff's forum preference as manifested in the original choice; (2) the
        defendant’s preference; (3) whether the claim arose elsewhere; (4) the
        convenience of the parties as indicated by their relative physical and
        financial condition; (5) the convenience of the witnesses - but only to the
        extent that the witnesses may actually be unavailable for trial in one of the
        fora; and (6) the location of books and records (similarly limited to the
        extent that the files could not be produced in the alternative forum).




                                                   6
           Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 7 of 15



Danka Funding, L.L.C. v. Page, Scrantom, Sprouse, Tucker & Ford, P.C., 21 F. Supp. 2d 465,

474 (D.N.J. 1998) (citing Jumara, 55 F.3d at 879) (internal quotations omitted). The Court finds

that all of these factors, with the exception of the Plaintiff’s choice of forum, are either neutral or

weigh in favor of transfer.

                              i. Plaintiff’s Forum Preference as Manifested in the Original
                                 choice, Defendant’s Forum preference, and Whether the Claim
                                 Arose Elsewhere

       While a plaintiff’s choice of forum is a “paramount concern” that is considered

“presumptively correct,” Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 452 (D.N.J. 1999), “[t]he

choice of forum by a plaintiff is simply a preference; it is not a right.” Liggett, 102 F. Supp. 2d at

530. Ordinarily, courts will defer to the Plaintiff’s choice forum, particularly where the Plaintiff

chooses its home-forum. Jumara, 55 F.3d at 880. However, when the dispute central to a lawsuit

arose from events that occurred almost exclusively in another state, courts give substantially less

weight to the plaintiff’s forum choice. Nat’l Prop. Investors VIII v. Shell Oil Co., 917 F. Supp.

324, 327 (D.N.J. 1995) (holding that a plaintiff’s choice of venue is not “decisive,” and that the

choice is accorded less deference “when the central facts of a lawsuit occur outside of the chosen

forum”).

       Plaintiff’s decision to file suit in New Jersey and opposition to Defendant’s transfer request

indicate a strong preference to litigate in New Jersey, Prime Hookah’s home venue. Meanwhile,

Defendants have expressed a preference for the District of Massachusetts. See Def. Br. at 30-33.

Plaintiff argues that the claims arose in New Jersey because Defendants “shipped, marketed and

sold the infringed and counterfeit goods in New Jersey,” and some of the Defendants have entered

into New Jersey, while Plaintiff has had no contact with Massachusetts. Pl. Br. at 20. Defendants




                                                   7
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 8 of 15



contend that “[t]he overwhelming majority, if not all, of the events giving rise to this litigation

occurred in the District of Massachusetts.” Def. Br. at 32.

       In a trademark case, the claimed wrongs occur “where the unauthorized passing off

occurred – whether that occurs solely within one district or many.” Cottman Transmission Systems

v. Martino, 36 F.3d 291, 294–95 (3d Cir. 1994). Passing off occurs where the deceived customer

buys defendant’s product in the belief that he is buying plaintiffs. Id. Under Plaintiff’s version of

events, one of the corporate defendants, on a single occasion, passed off fraudulent products in

New Jersey, at a trade show. Aside from that incident, and an attempted sale to New Jersey,

Plaintiff has not identified any events, connected to New Jersey, which support Plaintiff’s

trademark infringement claims. Indeed, importantly, Plaintiff’s own allegations suggest that that

the New Jersey sales are not the only instances in which Defendants allegedly infringed on

Plaintiff’s trademark. As alleged, GT King and MK Distributors sell the allegedly infringing

products on an interactive website which is accessible from any state. Plaintiff has also identified

counterfeit products in stores in Rhode Island, New York, and Connecticut. See Robin Decl. ¶4;

Jajati Decl. ¶15-16. Each of the defendant entities contends that it does not and has never operated

outside of the Commonwealth of Massachusetts, and that they are not qualified or registered to do

business in New Jersey. Patel Decl. ¶7-8.; Latif Decl. ¶7-8; Letter from Plaintiff, dated January

21, 2020. The record currently before the Court indicates that, at best, a modest portion of the

allegedly infringing activities occurred in New Jersey.

       Although infringement may have occurred in multiple districts, including in New Jersey, a

substantial part of the events underlying Plaintiff’s claims likely occurred in Massachusetts, where

each of the defendant entities has their principle place of business, and from where the individual

defendants likely directed the infringing activities. See Thompson v. NFL, No. 13–367, 2014 WL


                                                 8
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 9 of 15



1646929, at *3 (W.D.Pa. Apr.24, 2014) (finding venue proper in Minnesota because Defendant

regularly transacted business there and some of the infringing images were “shown or filed in

Minnesota.”); Culp v. NFL Prod. LLC, No. 13–7815, 2014 WL 4828189, at *4 (D.N.J.

2014)(finding that although production of infringing film occurred primarily in New Jersey, “the

central facts of [the] lawsuit” occurred outside the forum because plaintiff’s claim centered on the

“airing of their images which occurs nationally and even worldwide on the internet”); Parts Geek,

LLC v. U.S. Auto Parts Network, Inc., No. 09-5578, 2010 WL 1381005, at *8 (D.N.J. Apr. 1,

2010)(finding that private factors weighed in favor of transfer where plaintiff’s trademark

infringement claims stemmed from actions taken by defendants in their headquarters in

California).

         Thus, the Court accords little weight to Plaintiff’s choice of New Jersey as the forum and

finds that the first two factors are neutral, because the alleged claims arose throughout the country,

anywhere Defendants sold or marketed the infringing products. However, the third factor weighs

slightly in favor of transfer, because the alleged decisions to infringe were likely made in

Massachussets.

                           ii. Convenience of the Parties

       All of the Defendants are citizens of Massachusetts. Compl. ¶¶ 11, 13-15. Plaintiff is a

New Jersey entity. Compl. ¶ 10. Regardless of the forum, either Plaintiff or Defendants would be

required to travel to participate in the litigation. Neither Plaintiff nor Defendant have represented

to the Court that they are incapable of traveling between New Jersey and Massachusetts, or that it

would be unduly financially burdensome to do so. Plaintiff highlights the amount of time it took

Defendants to obtain counsel and suggests that there is a dearth of intellectual property attorneys

in Massachusetts, which would render it difficult for Plaintiff to obtain local counsel. Pl. Br. at


                                                  9
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 10 of 15



22. Despite Plaintiff’s unfounded concerns, the Court is confident that Plaintiff will be able to

obtain adequate counsel to assist with the litigation of this matter in Massachusetts.

         Because all of the parties are fully capable of traveling between the relevant states, this

factor is neutral.

                           iii. Convenience of the witnesses

         The convenience of the witnesses must also be considered, but “only to the extent that the

witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879. Plaintiff

asserts that this case will “heavily” rely on the testimony of “third parties from New Jersey and

New York,” and that such third parties may not be willing to travel to Massachusetts. Pl. Br. at

20, 23. Specifically, Robin, one of the witnesses who purportedly observed MK Distributors

selling the infringing products at a trade show in New Jersey, asserts that “[i]f the case is moved

to Massachusetts it would be a big inconvenience, and I may not be able to appear.” Robin Decl.

at ¶10. Jajati also asserts that unnamed customers who purchased DUD products from Defendants

in the past, or who refuse to purchase DUD products from Prime Hookah due to their confusion

over which products are legitimate, are located in New Jersey and New York and it would be

inconvenient for them to travel to Massachusetts to testify. Jajati Decl. ¶11-14. On the other hand,

Defendants, without identifying specific witnesses, assert that all of their material witnesses,

including each entities’ respective affiliates and employees, are located in Massachusetts. Def. Br.

at 31.

         While Plaintiff’s New Jersey witnesses may be inconvenienced, transfer is appropriate

  “[b]ecause the majority of the non-party witnesses who likely have the most probative

  knowledge on the contested issues are located in” the District of Massachusetts. Mancini v.

  Benihana Nat. Corp., No. 13-3167, 2013 WL 6147808, at *4 (D.N.J. Nov. 22, 2013). The crux

                                                 10
        Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 11 of 15



  of trademark infringement claims is typically the activity of the alleged infringers and their

  employees, all of whom are located in Massachusetts. If Plaintiff intends to take deposition

  testimony from Defendants’ employees, Plaintiff would be required to travel to Massachusetts,

  regardless. See Fed. R. Civ. P. 45(c)(1)(b)(i) (providing a subpoena may command a party or a

  party’s officer to attend a trial, hearing or deposition, “within the state where the person resides,

  is employed, or regularly transacts business in person”). Similarly, many of Plaintiff’s non-

  party witnesses, the individuals who purchased allegedly infringing products from stores in

  Rhode Island and New York, and the proprietors of those stores are located outside of

  Massachusetts and New Jersey, and therefore, those witnesses would be required to travel to

  either New Jersey or Massachusetts, in any event. Accordingly, this factor weighs slightly in

  favor of transfer.

                          iv. Location of books and records

       The Court must also consider “the location of books and records (only to the extent that

the files could not be produced in the alternative forum).” Jumara, 55 F.3d at 879. Neither party

has suggested that the relevant books and records would not be capable of being produced in

Massachusetts. Furthermore, with the advent of new technological advances, these documents or

records can be easily moved electronically to different venues. Tradimpex Egypt Co. v. Biomune

Co., 777 F. Supp. 2d 802, 810 (D. Del. 2011)(noting that “technology [may] make[] the physical

location of documents relatively unimportant . . . .”).

       Accordingly, this factor carries little weight and is in equipoise.

           C. The Public Interests Weigh in Favor of Transfer

       Under Section 1404, the public interests a court should consider include:

       (1) the enforceability of the judgment; (2) practical considerations that
       could make the trial easy, expeditious, or inexpensive; (3) the relative

                                                 11
        Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 12 of 15



       administrative difficulty in the two fora resulting from court congestion; (4)
       the local interest in deciding local controversies at home; (5) the public
       policies of the fora; and (6) the familiarity of the trial judge with the
       applicable state law in diversity cases.

Danka Funding, 21 F. Supp. 2d at 474 (citing Jumara, 55 F.3d at 879-80) (internal quotations

omitted).

                i. Enforceability of the judgments

       Neither party has suggested that a judgment rendered in this case in one forum would not

be enforceable in the other and, accordingly, this factor does not weigh in favor of either forum.

See Moore’s Federal Practice — Civil § 111.13 (“[W]hen both forums are federal district courts,

this factor has little relevance because it is unlikely that there would be any significant difference

in the difficulty of enforcing a judgment rendered by one federal forum or the other.” (citing

Datasouth Computer Corp. v. Three Dimensional Technologies, Inc., 719 F. Supp. 446, 450

(W.D.N.C. 1989)).

               ii. Practical considerations that could make the trial easy, expeditious, or
                   inexpensive and court congestion

       First, the practical considerations regarding scheduling and coordinating the witnesses’

availability and court congestion weigh in favor of transferring this matter to Massachusetts.

Neither party has suggested that litigating in the other forum would be unduly cost-prohibitive or

burdensome; however, as noted above, all of the Defendants’ affiliates, who are likely to be non-

party witnesses, are located in Massachusetts, as are the Defendants themselves. Consequently,

coordinating schedule and traveling arrangements are likely to be less burdensome if this matter

is litigated in Massachusetts.

       Second, the administrative difficulties stemming from court congestion also support

transferring this matter. The District of New Jersey has a demonstrably heavier caseload than the



                                                 12
        Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 13 of 15



District of Massachusetts. The U.S. Court’s Statistics and Reports indicate that as of June 30,

2019, there were 34,784 pending cases in New Jersey and 4,003 pending in the District of

Massachusetts. See U.S. Courts, “Civil Statistical Tables For The Federal Judiciary,” (June 30,

2019), https://www.uscourts.gov/statistics/table/c-3/statistical-tables-federal judiciary/2019/06/30

         The relative congestion of dockets in the two districts suggests that this action is likely to

proceed to trial, or otherwise reach its resolution, more efficiently in the District of Massachusetts

than in this Court.

       Thus, this factor weighs in favor of transfer.

              iii. Local interest in Deciding Local Controversies at Home, Public Policies of
                   the Fora and Familiarity of Local Judges with Applicable State law

       New Jersey indisputably has an interest in protecting Plaintiff’s interests as Prime Hookah

is a New Jersey corporation. See Zippo, 952 F.Supp. at 1127 (explaining Pennsylvania’s interest

in protecting its domiciliaries from trademark infringement). Although New Jersey has an interest

in providing a forum for a business operating there to vindicate its rights, Prime Hookah does not

contend that it will not be able to prosecute its claims in the District of Massachusetts. The Court

finds that Massachusetts’ interest in deciding this matter is more substantial as the allegedly

infringing actions were directed from that state. Parts Geek, LLC, No. 09-5578, 2010 WL

1381005, at *9 (noting that “[a]lthough New Jersey has an interest in providing a forum for a

business operating there to vindicate its rights” California’s interests in the matter outweighed New

Jersey’s because “the alleged wrongful acts occurred there” and plaintiff did “not contend that it

will not be able to prosecute its claims [in the transferee district]”). And, Massachusetts has an

interest in policing its companies.

         Furthermore, the central facts of the lawsuit occurred in Massachusetts, or involve

conduct by the individual defendants, who all reside in Massachusetts. The lawsuit’s connection

                                                  13
         Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 14 of 15



to New Jersey is minimal. The burden of jury duty should not be placed on citizens with a remote

connection to the lawsuit. See Ricoh Co. v. Honeywell, Inc., 817 F.Supp. 473, 478 (D.N.J.

1993) (“New Jersey jurors should not be burdened with adjudicating a matter ... stemming from

conduct which is/was largely localized in Minnesota and Illinois”). In light of the greater interest

that Massachusetts and its residents have in this litigation, the burden of jury duty is more fairly

placed upon them. Accordingly, this factor weighs in favor of transferring venue.

        Neither party has suggested there are public policy concerns in either forum which require

that the case be heard in one forum over the other, and thus, that factor is neutral.

        Finally, while familiarity of the forum court with the applicable law is a consideration, it

is not enough that a court might have to apply another jurisdiction’s law. See Newcomb v. Daniels,

Saltz, Mongeluzzi & Barrett, Ltd., 847 F. Supp. 1244, 1247 (D.N.J.1994). In this instance, the

forum court would likely have to apply both New Jersey and federal trademark law. Plaintiff has

alleged New Jersey common law trademark infringement and unfair competition claims, which

would be governed by New Jersey law. However, Plaintiff has requested injunctive relief and a

Massachusetts court would be better able to administer and enforce an injunction against a

Massachusetts company. See Law Bulletin Pub., Co. v. LRP Pub., Inc., 992 F.Supp. 1014, 1020–

21 (N.D.Ill. 1998) (finding transfer to Florida appropriate because, in part, “a Florida court is in a

better position to enforce and monitor any injunctive relief awarded.”). Accordingly, that factor

is neutral.

              D. Interests of Justice

        Defendants have met their burden to show a transfer to the District of Massachusetts is

warranted. Taking into account the private and public interest factors and the interests of justice,

as well as all relevant practical interests, the Court is persuaded, by the fact that the allegedly


                                                 14
        Case 1:20-cv-10231-FDS Document 49 Filed 02/05/20 Page 15 of 15



infringing activity was directed from Massachusetts and many of the witnesses being located

outside of New Jersey, that Defendants met their burden in demonstrating this matter should be

transferred to the District of Massachusetts.

III.    CONCLUSION

       For the reasons set forth above, Defendants' Motion to Transfer is GRANTED and this

matter is transferred to the United States District Court for the District of Massachusetts.

Defendants’ Motion to Dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6) and

Plaintiff’s Motion for a Preliminary Injunction are both DENIED without prejudice, with the right

to refile such motions in the transferee court .




Dated: February 5, 2020                                            s/ Freda L. Wolfson

                                                                   Freda L. Wolfson
                                                                   U.S. Chief District Judge




                                                   15
